DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO: 3 and its encoded polypeptide of SEQ ID NO:30 in the reply filed on November 15, 2022 is acknowledged.
Claims 2-5 are withdrawn from consideration because they do not read on the elected species. 
Claims 1 and 6-15 are examined.

Improper Markush Grouping
Claims 1, 6 and 13 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The recited sequences correspond to polynucleotides and polypeptides that differ in both structure and function, as evidenced by Table 1 at page 42 of the specification. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 as it reads on the elected species is drawn to a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to: a) a polynucleotide that comprises a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 3; or c)  a polynucleotide that encodes a polypeptide having an amino acid sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 30.
Claim 6 as it reads on the elected species is drawn to a plant comprising a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to: a) a polynucleotide that comprises a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 3; or c)  a polynucleotide that encodes a polypeptide having an amino acid sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 30.
Claim 7 is drawn to the plant of claim 6, wherein said plant has an altered phenotype or an enhanced trait as compared to a control plant.
Claim 8 is drawn to the plant of claim 6, wherein said plant is a progeny, a propagule, or a field crop.
Claim 9 is drawn to the plant of claim 6, wherein said plant is a field crop selected from the group consisting of com, soybean, cotton, canola, rice, barley, oat, wheat, turf grass, alfalfa, sugar beet, sunflower, quinoa and sugar cane.
Claim 10 is drawn to the plant of claim 6, wherein said plant is a propagule selected from the group consisting of cell, pollen, ovule, flower, embryo, leaf, root, stem, shoot, meristem, grain and seed.
Claim 11 is drawn to the plant of claim 7, wherein said enhanced trait is selected from the group consisting of increased yield, increased nitrogen use efficiency, and increased water use efficiency as compared to a control plant.
Claim 12 is drawn to the plant of claim 7, wherein said phenotype is selected from the group consisting of anthocyanin content, biomass, canopy area, chlorophyll content, plant height, water applied, water content and water use efficiency.
Claim 13 as it reads on the elected species is drawn to a method for increasing yield, increasing nitrogen use efficiency, or increasing water use efficiency in a plant comprising producing a plant comprising a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to: a) a polynucleotide that comprises a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 3; or c)  a polynucleotide that encodes a polypeptide having an amino acid sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 30.
Claim 14 is drawn to the method of claim 13 wherein said plant is produced by transforming a plant cell or tissue with said recombinant DNA construct and regenerating a plant from said cell or tissue containing said recombinant DNA construct.
Claim 15 is drawn to the method of claim 13 comprising producing said plant by crossing said plant through breeding with: a) itself; b) a second plant from the same plant line; c) a wild type plant; or d) a second plant from a different line of plants to produce a seed, growing said seed to produce a plurality of progeny plants; and selecting a progeny plant with increased yield, increased nitrogen use efficiency, or increased water use efficiency as compared to a control plant.
The specification describes SEQ ID NO: 3 as a polynucleotide obtained from Arabidopsis that encodes the amino acid sequence of SEQ ID NO: 30 and that corresponds to the Arabidopsis plasma membrane (PM)-localized cyclic nucleotide gated channels (page 42 Table 1, Gene ID TRDX4-03). The specification also describes plants that comprise a recombinant DNA construct comprising the nucleotide sequence of sequence of SEQ ID NO: 3 as having altered anthocyanin content, anthocyanin score, biomass, canopy area, plant height, water use efficiency and water applied phenotypes, and as having increased nitrogen use efficiency, increased water use efficiency and increased yield enhanced traits (pages 51-56).
The specification does not describe the effect on plants of other polynucleotides that comprise a nucleotide sequence with at least 90% identity to SEQ ID NO: 3 or that encode polypeptides having an amino acid sequence with at least 90% identity to SEQ ID NO:30.
With respect to the state of the art regarding the prediction of the function of a nucleic acid molecule or polypeptide on the basis of structure or homology to other known nucleic acid molecules or polypeptides, it was known at the time of filing that such a function cannot reliably, as set forth below in the rejection of the claims for scope of enablement.
Given the breadth of the claims which allow for plants that comprise a recombinant DNA construct comprising polynucleotides that comprise a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to a sequence of SEQ ID NO: 3, or polynucleotides that encode a polypeptide having an amino acid sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to a sequence  of SEQ ID NO:30, wherein the plants have any altered phenotype, including a phenotype selected from the group consisting of anthocyanin content, biomass, canopy area, chlorophyll content, plant height, water applied, water content and water use efficiency, or any enhanced trait, including an enhanced trait selected from the group consisting of increased yield, increased nitrogen use efficiency, and increased water use efficiency as compared to a control plant, given the very limited disclosure of only a single type of plant encompassed by the required genus, a plant that comprises a recombinant DNA construct comprising the nucleotide sequence of sequence of SEQ ID NO: 3 and that has altered anthocyanin content, anthocyanin score, biomass, canopy area, plant height, water use efficiency and water applied phenotypes, and that has increased nitrogen use efficiency, increased water use efficiency and increased yield enhanced traits, and given that that the function of a nucleic acid molecule or polypeptide cannot reliably be predicted on the basis of its structure or its homology to other known nucleic acid molecules or polypeptides, one skilled in the art would not recognize that the applicant was in possession of the claimed invention as a whole at the time of filing. Further, Applicant has not described a representative number of species falling within the scope of the required genus of plants, or the structural features unique to the genus that are correlated with altering specific phenotypes or enhancing specific traits.

Claims 1 and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to a polynucleotide that comprises the nucleotide sequence of sequence of SEQ ID NO: 3, or a polynucleotide that encodes a polypeptide having the amino acid sequence of SEQ ID NO:30, and a plant comprising the recombinant DNA construct, does not reasonably provide enablement for other recombinant DNA constructs comprising other polynucleotides and plants that comprise these other recombinant DNA constructs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claim 1 as it reads on the elected species is drawn to a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to: a) a polynucleotide that comprises a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 3; or c)  a polynucleotide that encodes a polypeptide having an amino acid sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 30.
Claim 6 as it reads on the elected species is drawn to a plant comprising a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to: a) a polynucleotide that comprises a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 3; or c)  a polynucleotide that encodes a polypeptide having an amino acid sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 30.
Claim 7 is drawn to the plant of claim 6, wherein said plant has an altered phenotype or an enhanced trait as compared to a control plant.
Claim 8 is drawn to the plant of claim 6, wherein said plant is a progeny, a propagule, or a field crop.
Claim 9 is drawn to the plant of claim 6, wherein said plant is a field crop selected from the group consisting of com, soybean, cotton, canola, rice, barley, oat, wheat, turf grass, alfalfa, sugar beet, sunflower, quinoa and sugar cane.
Claim 10 is drawn to the plant of claim 6, wherein said plant is a propagule selected from the group consisting of cell, pollen, ovule, flower, embryo, leaf, root, stem, shoot, meristem, grain and seed.
Claim 11 is drawn to the plant of claim 7, wherein said enhanced trait is selected from the group consisting of increased yield, increased nitrogen use efficiency, and increased water use efficiency as compared to a control plant.
Claim 12 is drawn to the plant of claim 7, wherein said phenotype is selected from the group consisting of anthocyanin content, biomass, canopy area, chlorophyll content, plant height, water applied, water content and water use efficiency.
Claim 13 as it reads on the elected species is drawn to a method for increasing yield, increasing nitrogen use efficiency, or increasing water use efficiency in a plant comprising producing a plant comprising a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to: a) a polynucleotide that comprises a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 3; or c)  a polynucleotide that encodes a polypeptide having an amino acid sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 30.
Claim 14 is drawn to the method of claim 13 wherein said plant is produced by transforming a plant cell or tissue with said recombinant DNA construct and regenerating a plant from said cell or tissue containing said recombinant DNA construct.
Claim 15 is drawn to the method of claim 13 comprising producing said plant by crossing said plant through breeding with: a) itself; b) a second plant from the same plant line; c) a wild type plant; or d) a second plant from a different line of plants to produce a seed, growing said seed to produce a plurality of progeny plants; and selecting a progeny plant with increased yield, increased nitrogen use efficiency, or increased water use efficiency as compared to a control plant.
The specification discloses how to make plants that comprise a recombinant DNA construct comprising the nucleotide sequence of sequence of SEQ ID NO: 3 (pages 46-48). The resultant plants have altered anthocyanin content, anthocyanin score, biomass, canopy area, plant height, water use efficiency and water applied phenotypes, and increased nitrogen use efficiency, increased water use efficiency and increased yield enhanced traits (pages 51-56).The specification does not disclose the effect on plants of other polynucleotides that comprise a nucleotide sequence with at least 90% identity to SEQ ID NO: 3 or that encode polypeptides having an amino acid sequence with at least 90% identity to SEQ ID NO:30.
The full scope of the claimed invention is not enabled because the function of a nucleic acid molecule or polypeptide cannot reliably be predicted on the basis of its structure or its homology to other known nucleic acid molecules or polypeptides, since structurally similar nucleic acid molecules or polypeptides may not have the same function.
See, for example, Whisstock J.C. et al. (Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003 Aug;36(3):307-40. Review), who teach 
“... prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often have different functions. Many methods of function prediction rely on identifying similarity in sequence and/or structure between a protein of unknown function and one or more well-understood proteins. Alternative methods include inferring conservation patterns in members of a functionally uncharacterized family for which many sequences and structures are known. However, these inferences are tenuous. Such methods provide reasonable guesses at function, but are far from foolproof.” (Abstract)

Whisstock J.C. et al. also teach at page 309 that while the observation that similar sequences determine similar structures gives us general confidence in homology modeling, much less reliable is the widely held assumption that proteins with very similar sequences should by virtue of their very similar structures have similar functions. Whisstock J.C. et al. further teach at page 309 that to reason from sequence and structure to function is to step on much shakier ground, that while many families of proteins contain homologues with the same function, the assumption that homologues share function is less and less safe as the sequences progressively diverge, and that  even closely related proteins can change function through divergence to a related function or by recruitment for as very different function in such cases the assignment of function on the basis of homology in the absence of direct experimental evidence will give the wrong answer.
Whisstock J.C. et al. additionally teach at page 310 that a protein need not even change sequence to change function, as numerous proteins exhibit multiple functions in different cellular environments such that even if detailed in vitro studies on isolated proteins do identity a function we cannot be sure we know the molecules full repertoire of biological activities, and that nonhomologous proteins may conversely have similar functions.
Whisstock J.C. et al. further teach that while general hints based on protein sequence, structure, genomics and interaction patterns may be useful in guiding experimental investigations of protein function,  
“inferring protein function from knowledge of the function of a close homologue is like solving the clue of an American crossword puzzle. Finding the word that satisfies the definition may be difficult but the task in principle is straightforward. Working out the function of a protein from its sequence and structure is like solving the clue of a British crossword puzzle. It is by no means obvious which features of the definition are providing the real clues, as opposed to misleading ones. Also, for both types of puzzle and for the suggestion of a protein function, even if your answer appears to fit it may be wrong.” (pages 311-312).

In the instant case the specification does not provide sufficient guidance with respect to which other polynucleotides that comprise a nucleotide sequence with at least 90% identity to SEQ ID NO: 3 or that encode polypeptides having an amino acid sequence with at least 90% identity to SEQ ID NO:30 can be used to achieve a specific effect in a plant. Absent such guidance one skilled in the art would have to test each of the myriad sequences encompassed by the claims for its specific effect, if any, on a plant, in order to determine which variant sequences, if any, are useful to achieve an effect. Such a trial and error approach to practicing the claimed invention would constitute undue experimentation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bent et al. WO 01/07596, published February 1, 2001.
Claim 1 as it reads on the elected species is drawn to a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to: a) a polynucleotide that comprises a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 3; or c)  a polynucleotide that encodes a polypeptide having an amino acid sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 30.
Claim 6 as it reads on the elected species is drawn to a plant comprising a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to: a) a polynucleotide that comprises a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 3; or c)  a polynucleotide that encodes a polypeptide having an amino acid sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 30.
Claim 7 is drawn to the plant of claim 6, wherein said plant has an altered phenotype or an enhanced trait as compared to a control plant.
Claim 8 is drawn to the plant of claim 6, wherein said plant is a progeny, a propagule, or a field crop.
Claim 9 is drawn to the plant of claim 6, wherein said plant is a field crop selected from the group consisting of com, soybean, cotton, canola, rice, barley, oat, wheat, turf grass, alfalfa, sugar beet, sunflower, quinoa and sugar cane.
Claim 10 is drawn to the plant of claim 6, wherein said plant is a propagule selected from the group consisting of cell, pollen, ovule, flower, embryo, leaf, root, stem, shoot, meristem, grain and seed.
Claim 11 is drawn to the plant of claim 7, wherein said enhanced trait is selected from the group consisting of increased yield, increased nitrogen use efficiency, and increased water use efficiency as compared to a control plant.
Claim 12 is drawn to the plant of claim 7, wherein said phenotype is selected from the group consisting of anthocyanin content, biomass, canopy area, chlorophyll content, plant height, water applied, water content and water use efficiency.
Claim 13 as it reads on the elected species is drawn to a method for increasing yield, increasing nitrogen use efficiency, or increasing water use efficiency in a plant comprising producing a plant comprising a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to: a) a polynucleotide that comprises a nucleotide sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 3; or c)  a polynucleotide that encodes a polypeptide having an amino acid sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity, or 100% identity to the sequence consisting of SEQ ID NO: 30.
Claim 14 is drawn to the method of claim 13 wherein said plant is produced by transforming a plant cell or tissue with said recombinant DNA construct and regenerating a plant from said cell or tissue containing said recombinant DNA construct.
Claim 15 is drawn to the method of claim 13 comprising producing said plant by crossing said plant through breeding with: a) itself; b) a second plant from the same plant line; c) a wild type plant; or d) a second plant from a different line of plants to produce a seed, growing said seed to produce a plurality of progeny plants; and selecting a progeny plant with increased yield, increased nitrogen use efficiency, or increased water use efficiency as compared to a control plant.
Bent et al. teach a recombinant DNA construct comprising a heterologous promoter functional in a plant cell and operably linked to a polynucleotide that encodes a polypeptide having an amino acid sequence with 100% identity to the sequence consisting of SEQ ID NO: 30 (see sequence alignment below; pages 25-27). Bent et al. also teach a plant comprising the recombinant DNA construct wherein the plant has an altered phenotype or an enhanced trait, including a seed (progeny), and including maize (corn), soybean and rice plants (pages 25-27). While Bent et al. do not explicitly teach that their plants have an enhanced trait is selected from the group consisting of increased yield, increased nitrogen use efficiency, and increased water use efficiency, or an altered phenotype selected from the group consisting of anthocyanin content, biomass, canopy area, chlorophyll content, plant height, water applied, water content and water use efficiency, the plants of Bent et al. inherently have these traits and phenotypes, because the traits and phenotypes are a consequence of the presence of the recombinant DNA construct, and the plants of Bent et al. comprise the same recombinant DNA construct as the claimed plant. Bent et al. additionally teach a method comprising producing a plant comprising the recombinant DNA construct, including a method wherein the plant is produced by transforming a plant cell or tissue with the recombinant DNA construct and regenerating a plant from said cell or tissue containing the recombinant DNA construct (pages 25-27), and including a method comprising producing the plant by crossing (page 26). While Bent et al. do not teach that their method is “for” increasing yield, increasing nitrogen use efficiency, or increasing water use efficiency in a plant, Bent et al. need not teach this limitation to anticipated the rejected claims, because the recitation in the preamble of claim 13 is an intended use for the claimed method, and thus not limiting. While Bent et al. do not explicitly teach the selection of a progeny plant with increased yield, increased nitrogen use efficiency, or increased water use efficiency, Bent et al. inherently teach the selection of such progeny, because these traits an are a consequence of the presence of the recombinant DNA construct, and Bent et al. teach the selection of progeny that comprise the recombinant DNA construct.


Sequence alignment between SEQ ID NO: 30 and the amino acid sequence encoded by the AtCNGC2/DND1 polynucleotide comprised by the recombinant DNA construct of Bent et al.:

RESULT 7
AAF58467
ID   AAF58467 standard; DNA; 2398 BP.
XX
AC   AAF58467;
XX
DT   11-JUN-2007  (revised)
DT   24-APR-2001  (first entry)
XX
DE   AtCNGC2/DND1 coding sequence.
XX
KW   AtCNGC2/DND1; cyclic nucleotide-gated ion channel; defence no death;
KW   disease resistance; chromosome 5; ss.
XX
OS   Arabidopsis thaliana.
XX
CC PN   WO200107596-A1.
XX
CC PD   01-FEB-2001.
XX
CC PF   24-JUL-2000; 2000WO-US020216.
XX
PR   23-JUL-1999;   99US-0145310P.
XX
CC PA   (WISC ) WISCONSIN ALUMNI RES FOUND.
XX
CC PI   Bent AF,  Yu I,  Clough SJ,  Fengler KA,  Smith RK;
XX
DR   WPI; 2001-159718/16.
DR   P-PSDB; AAB68590.
DR   PC:NCBI; gi3096948.
DR   PC_ENCPRO:NCBI; gi3096949.
XX
CC PT   Improving disease resistance, controlling cell death or reducing 
CC PT   hypersensitive response to pathogen attack in plants, involves 
CC PT   downregulating or inactivating cyclic nucleotide gated ion channel gene 
CC PT   or gene product.
XX
CC PS   Claim 7; Fig 8; 91pp; English.
XX
CC   The present sequence is the coding sequence for AtCNGC2/DND1 from 
CC   Arabidopsis thaliana. AtCNGC2 is "cyclic nucleotide-gated ion channel", 
CC   and DND is "defence, no death". Manipulation of AtCNGC2/DND1 gene (i.e. 
CC   downregulating, mutating or inactivating) allows generation of plants 
CC   with improved disease resistance. AtCNGC2/DND1 can be used for reducing 
CC   hypersensitive response (HR) to a pathogen attack in a plant, controlling
CC   cell death and improving resistance in a plant against a disease caused 
CC   by virus such as nepovirus including tobacco ringspot virus, a bacteria 
CC   such as a gram-negative bacterium e.g. bacteria of the genus Pseudomonas 
CC   or Xanthorionas, including P. syringae pv.tomato and Xanthomonas 
CC   campestris pv.campestris and a fungi such as an ascomycete fungus 
CC   including fungi of genus Erysiphe e.g. E. orontii. The DND1 gene maps to 
CC   the upper arm of Arabidopsis chromosome 5 (close to marker pCIT1243)
CC   
CC   Revised record issued on 11-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 2398 BP; 566 A; 570 C; 587 G; 675 T; 0 U; 0 Other;

Alignment Scores:
Length:                 2398   
Score:                  3853.00        Matches:       726    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     2              Gaps:          0      

US-17-506-900-30 (1-726) x AAF58467 (1-2398)

Qy          1 MetProSerHisProAsnPheIlePheArgTrpIleGlyLeuPheSerAspLysPheArg 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         54 ATGCCCTCTCACCCCAACTTCATCTTCAGGTGGATTGGACTGTTTTCCGATAAGTTCCGT 113

Qy         21 ArgGlnThrThrGlyIleAspGluAsnSerAsnLeuGlnIleAsnGlyGlyAspSerSer 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        114 CGACAAACGACTGGGATCGATGAAAACAGTAACCTCCAAATCAACGGTGGAGATTCGAGC 173

Qy         41 SerSerGlySerAspGluThrProValLeuSerSerValGluCysTyrAlaCysThrGln 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        174 AGCAGCGGCAGCGATGAGACGCCGGTGCTAAGCTCCGTCGAGTGTTACGCTTGCACACAA 233

Qy         61 ValGlyValProAlaPheHisSerThrSerCysAspGlnAlaHisAlaProGluTrpArg 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        234 GTAGGCGTCCCAGCTTTCCATTCAACTAGCTGCGATCAAGCTCACGCGCCGGAGTGGCGT 293

Qy         81 AlaSerAlaGlySerSerLeuValProIleGlnGluGlySerValProAsnProAlaArg 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        294 GCCTCCGCCGGCTCTTCTCTAGTTCCGATCCAGGAAGGATCTGTCCCTAACCCAGCCCGA 353

Qy        101 ThrArgPheArgArgLeuLysGlyProPheGlyGluValLeuAspProArgSerLysArg 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        354 ACCAGATTCCGACGTCTCAAAGGTCCGTTTGGTGAAGTTCTCGATCCTAGGAGCAAGCGC 413

Qy        121 ValGlnArgTrpAsnArgAlaLeuLeuLeuAlaArgGlyMetAlaLeuAlaValAspPro 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        414 GTGCAGAGATGGAACCGCGCGTTGCTTTTAGCTCGTGGGATGGCTTTAGCGGTGGATCCG 473

Qy        141 LeuPhePheTyrAlaLeuSerIleGlyArgThrThrGlyProAlaCysLeuTyrMetAsp 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        474 CTCTTCTTCTACGCGCTTTCCATCGGCCGAACTACCGGACCGGCGTGTCTTTACATGGAT 533

Qy        161 GlyAlaPheAlaAlaValValThrValLeuArgThrCysLeuAspAlaValHisLeuTrp 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        534 GGTGCGTTCGCCGCGGTGGTCACGGTGCTCCGCACGTGTCTCGATGCTGTTCATCTTTGG 593

Qy        181 HisValTrpLeuGlnPheArgLeuAlaTyrValSerArgGluSerLeuValValGlyCys 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        594 CACGTGTGGCTTCAATTCAGACTGGCCTACGTCTCGAGAGAGTCGCTTGTCGTTGGTTGT 653

Qy        201 GlyLysLeuValTrpAspProArgAlaIleAlaSerHisTyrAlaArgSerLeuThrGly 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        654 GGGAAGCTCGTTTGGGATCCACGCGCCATCGCGTCTCACTACGCACGCTCTCTCACTGGC 713

Qy        221 PheTrpPheAspValIleValIleLeuProValProGlnAlaValPheTrpLeuValVal 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        714 TTCTGGTTTGATGTTATCGTCATCCTCCCTGTCCCTCAGGCAGTGTTTTGGTTAGTTGTG 773

Qy        241 ProLysLeuIleArgGluGluLysValLysLeuIleMetThrIleLeuLeuLeuIlePhe 260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        774 CCGAAACTGATAAGAGAAGAGAAGGTTAAGCTGATAATGACGATTCTGCTGCTAATATTC 833

Qy        261 LeuPheGlnPheLeuProLysIleTyrHisCysIleCysLeuMetArgArgMetGlnLys 280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        834 TTGTTCCAGTTCCTCCCCAAGATTTATCACTGCATCTGTTTGATGAGAAGGATGCAGAAG 893

Qy        281 ValThrGlyTyrIlePheGlyThrIleTrpTrpGlyPheAlaLeuAsnLeuIleAlaTyr 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        894 GTCACTGGTTACATTTTTGGAACTATTTGGTGGGGTTTTGCTCTTAATCTCATCGCATAT 953

Qy        301 PheIleAlaSerHisValAlaGlyGlyCysTrpTyrValLeuAlaIleGlnArgValAla 320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        954 TTCATCGCTTCTCATGTTGCTGGGGGATGTTGGTATGTTCTCGCAATACAGCGTGTTGCT 1013

Qy        321 SerCysIleArgGlnGlnCysMetArgThrGlyAsnCysAsnLeuSerLeuAlaCysLys 340
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1014 TCTTGCATAAGACAACAATGTATGAGAACCGGGAACTGCAATCTGAGTCTGGCTTGCAAA 1073

Qy        341 GluGluValCysTyrGlnPheValSerProThrSerThrValGlyTyrProCysLeuSer 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1074 GAAGAGGTCTGTTACCAATTTGTGTCACCGACAAGCACAGTTGGATATCCATGCTTATCT 1133

Qy        361 GlyAsnLeuThrSerValValAsnLysProMetCysLeuAspSerAsnGlyProPheArg 380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1134 GGAAACCTTACCAGTGTGGTCAATAAGCCTATGTGCTTAGACTCTAACGGACCATTCCGA 1193

Qy        381 TyrGlyIleTyrArgTrpAlaLeuProValIleSerSerAsnSerLeuAlaValLysIle 400
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1194 TATGGTATCTACCGTTGGGCACTTCCAGTCATCTCCAGCAACTCTCTTGCGGTTAAGATC 1253

Qy        401 LeuTyrProIlePheTrpGlyLeuMetThrLeuSerThrPheAlaAsnAspLeuGluPro 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1254 CTTTACCCCATCTTCTGGGGCCTAATGACTCTCAGCACATTTGCGAATGATCTTGAGCCC 1313

Qy        421 ThrSerAsnTrpLeuGluValIlePheSerIleValMetValLeuSerGlyLeuLeuLeu 440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1314 ACAAGCAACTGGCTCGAGGTTATTTTCAGTATAGTTATGGTTCTAAGTGGCTTGTTACTT 1373

Qy        441 PheThrLeuLeuIleGlyAsnIleGlnValPheLeuHisAlaValMetAlaLysLysArg 460
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1374 TTCACGCTGTTGATAGGAAACATTCAGGTGTTTTTGCATGCGGTAATGGCGAAAAAAAGG 1433

Qy        461 LysMetGlnIleArgCysArgAspMetGluTrpTrpMetLysArgArgGlnLeuProSer 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1434 AAAATGCAGATACGGTGTAGGGATATGGAATGGTGGATGAAACGTAGGCAGTTACCTTCC 1493

Qy        481 ArgLeuArgGlnArgValArgArgPheGluArgGlnArgTrpAsnAlaLeuGlyGlyGlu 500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1494 CGGTTAAGACAGAGGGTTAGGCGATTTGAGCGGCAGAGATGGAATGCCTTGGGTGGTGAA 1553

Qy        501 AspGluLeuGluLeuIleHisAspLeuProProGlyLeuArgArgAspIleLysArgTyr 520
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1554 GACGAGCTAGAACTTATACATGATTTGCCTCCGGGTCTTCGAAGAGATATCAAACGATAT 1613

Qy        521 LeuCysPheAspLeuIleAsnLysValProLeuPheArgGlyMetAspAspLeuIleLeu 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1614 CTTTGCTTTGATCTCATTAACAAGGTGCCATTGTTCAGGGGCATGGACGACTTGATCCTC 1673

Qy        541 AspAsnIleCysAspArgAlaLysProArgValPheSerLysAspGluLysIleIleArg 560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1674 GACAACATTTGCGATCGGGCTAAGCCTCGAGTCTTCTCTAAAGACGAAAAGATCATCCGT 1733

Qy        561 GluGlyAspProValGlnArgMetIlePheIleMetArgGlyArgValLysArgIleGln 580
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1734 GAAGGAGATCCTGTACAGAGAATGATATTCATCATGCGTGGACGAGTCAAACGTATACAG 1793

Qy        581 SerLeuSerLysGlyValLeuAlaThrSerThrLeuGluProGlyGlyTyrLeuGlyAsp 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1794 AGCCTAAGCAAAGGCGTCCTAGCCACTAGTACACTAGAACCAGGCGGTTACTTGGGCGAC 1853

Qy        601 GluLeuLeuSerTrpCysLeuArgArgProPheLeuAspArgLeuProProSerSerAla 620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1854 GAGCTACTCTCATGGTGCCTACGTCGCCCGTTTCTGGACCGTCTTCCCCCTTCCTCAGCA 1913

Qy        621 ThrPheValCysLeuGluAsnIleGluAlaPheSerLeuGlySerGluAspLeuArgTyr 640
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1914 ACATTTGTCTGCCTAGAAAACATCGAGGCATTCTCCCTCGGATCCGAAGATCTTAGGTAC 1973

Qy        641 IleThrAspHisPheArgTyrLysPheAlaAsnGluArgLeuLysArgThrAlaArgTyr 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1974 ATTACCGATCATTTCCGTTATAAATTCGCGAACGAGCGGCTTAAGCGGACCGCAAGATAC 2033

Qy        661 TyrSerSerAsnTrpArgThrTrpAlaAlaValAsnIleGlnMetAlaTrpArgArgArg 680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2034 TATTCCTCAAACTGGAGGACGTGGGCAGCGGTAAATATTCAGATGGCGTGGCGCCGGCGT 2093

Qy        681 ArgLysArgThrArgGlyGluAsnIleGlyGlySerMetSerProValSerGluAsnSer 700
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2094 AGGAAAAGAACCCGTGGTGAAAACATCGGCGGTTCGATGAGTCCTGTGTCGGAGAATAGC 2153

Qy        701 IleGluGlyAsnSerGluArgArgLeuLeuGlnTyrAlaAlaMetPheMetSerIleArg 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2154 ATTGAAGGTAACAGTGAACGCCGGTTACTTCAGTATGCAGCTATGTTCATGTCCATTCGA 2213

Qy        721 ProHisAspHisLeuGlu 726
              ||||||||||||||||||
Db       2214 CCGCATGATCATCTCGAA 2231



Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662